Citation Nr: 1314220	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  12-34 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Propriety of the amount of medical expenses considered for purposes of determining VA pension benefits effective February 1, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to August 1946 and August 1950 to April 1952.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin, which amended the Veteran's monthly disability pension payments effective February 1, 2012.  The Veteran's claims file is under the jurisdiction of the VA Regional Office (RO) in New Orleans, Louisiana.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In February 2013, the Milwaukee PMC issued a decision granting a monthly rate of $1,436.00 for disability pension payments effective February 1, 2012.


CONCLUSION OF LAW

The criteria for dismissal of an appeal by the Board have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.101(d) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a March 2012 decision, the Milwaukee PMC amended the Veteran's disability pension payments to include a monthly rate of $933.00 effective February 1, 2012.  The award was based on a countable annual income that considered medical expenses paid in the amount of $39,388.00.  In April 2012, the Veteran submitted a Notice of Disagreement wherein he argued that the RO had improperly allowed only a segment of the itemized medical expenses he had reported for pension purposes.  Specifically, the Veteran asserted that his medical expenses totaled $43,555.00, and as a result, he was entitled to a monthly rate of $1355.00 effective February 1, 2012.   
In February 2013, the RO issued a decision retroactively granting a monthly rate of $1,436.00 effective February 1, 2012, based on medical expenses paid in the amount of $45,416.00.  As this constitutes an award of benefits greater than the amount requested by the Veteran in his appeal, the Board finds that there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  38 U.S.C.A. § 7105.


ORDER

The appeal concerning the propriety of the amount of medical expenses considered for purposes of determining VA pension benefits effective February 1, 2012 is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


